 USDC IN/ND case 2:20-cv-00192-PPS-JPK document 1 filed 05/08/20 page 1 of 6



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

TSA PROPERTIES, LLC,
                   Plaintiff,
                                                       Civil Action No:
v.
HISCOX INC. d/b/a/ HISCOX
INSURANCE COMPANY INC.,
                   Defendant.

                                       NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446, HISCOX INSURANCE COMPANY,

INC., misnamed in the Complaint as “HISCOX INC. d/b/a/ HISCOX INSURANCE COMPANY

INC.” (hereinafter, the “Defendant”), hereby files this Notice of Removal to remove the

proceeding commenced by the Plaintiff, TSA PROPERTIES, LLC, (the “Plaintiff”) in Lake

County Superior Court, County of Lake, State of Indiana, to this Court. In support of this Notice

of Removal, the Defendant states as follows:

                                          I.     PARTIES

       1.      The Plaintiff is a domestic limited liability company organized under the laws of

the State of Indiana with its principal place of business located at 1504 North Main Street,

Crown Point, Indiana.

       2.      Hiscox, Inc. is a foreign corporation, organized under the laws of the State of

Delaware, with its principal place of business located in New York, New York.

       3.      Hiscox Insurance Company, Inc., the proper defendant in this matter, is a foreign

corporation, organized under the law of the State of Illinois, with its principal place of business

located in Chicago, Illinois.
 USDC IN/ND case 2:20-cv-00192-PPS-JPK document 1 filed 05/08/20 page 2 of 6


                                   II.    REMOVAL IS TIMELY

       4.       This Notice of Removal has been timely filed pursuant to 28 U.S.C. § 1446(b)(1).

       5.       The Plaintiff initiated this civil action by filing a complaint against the Defendant

in Lake County Superior Court, County of Lake, State of Indiana, Case No. 45D10-2004-PL-

000255. A true and correct copy of the Complaint is attached hereto as Exhibit A.

       6.       On or about April 17, 2020, the Plaintiff served a copy of the Complaint on the

Defendant. See id.

       7.       This Notice of Removal has been filed with this Court within thirty (30) days of

Defendant’s receipt “through service or otherwise, of a copy of the initial pleading setting forth

the claim for relief upon which such action or proceeding is based...,” as provided by 28 U.S.C.

§ 1446(b)(1).

                  III.   COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

       8.       The basis for removal is diversity of citizenship jurisdiction. Pursuant to 28

U.S.C. § 1332(a), United States District Courts have original jurisdiction over all civil actions in

which the matter in controversy is in excess of $75,000, exclusive of interest and costs, and in

which complete diversity of citizenship exists between all plaintiffs and all defendants.

       9.       The Plaintiff is an Indiana limited liability company with three (3) members,

Alexander Kutanovski, Tome Salkovski, and Sasho Becvarovski, all of whom are domiciled in

and citizens of the State of Indiana.. Because all the Plaintiff’s members are citizens of the State

of Indiana, the Plaintiff is deemed to be a citizen of the State of Indiana under 28 U.S.C. §

1332(c)(1); see also Thomas v. Guardsmark, LLC, 487 F.3d 531, 534-35 (7th Cir. 2008).

       10.      Hiscox, Inc. is a Delaware corporation with its principal place of business located

in the State of New York and, therefore, is deemed to be a citizen of the States of Delaware and

New York under 28 U.S.C. § 1332(c)(1). Furthermore, Hiscox Insurance Company, Inc., the
                                                  2
 USDC IN/ND case 2:20-cv-00192-PPS-JPK document 1 filed 05/08/20 page 3 of 6


proper defendant, is an Illinois corporation with its principal place of business located in the

State of Illinois. Therefore, Hiscox Insurance Company, Inc. is deemed a citizen of the State of

Illinois pursuant to 28 U.S.C. § 1332(c)(1).

       11.     Thus, this civil action is between a citizen of a state (Indiana) and citizens of

different states (Delaware, New York, and Illinois), pursuant to 28 U.S.C. § 1332(a)(1).

Therefore, there is complete diversity of citizenship.

                IV.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       12.     This is a civil action in which the matter in controversy exceeds $75,000,

exclusive of interest and costs.

       13.     The Plaintiff seeks damages against the Defendant for the Defendant’s alleged

breach of its insurance contract with the Plaintiff as set forth and alleged in Count I (Breach of

Contract) of the Complaint. The Plaintiff has further sought damages against the Defendant for

its alleged failure to deal in good faith as set forth and alleged in Count II (Failure to Deal in

Good Faith) of the Complaint.

       14.     The Plaintiff has specifically claimed and alleged that it suffered damages in

excess of $100,000 as a result of the Defendant’s alleged conduct. See Exhibit A, ¶ 12. Beyond

the $100,000 identified in the Complaint, the Plaintiff has also demanded “punitive damages for

[Defendant’s] failure to deal in good faith…reasonable attorney fees, the costs of this action and

for all other just and proper relief.” See id., at p. 4. Therefore, the allegations set forth in the

Plaintiff’s Complaint satisfy the jurisdictional amount required under 28 U.S.C. § 1332.

              V.      ALL PROCEDURAL REQUIREMENTS HAVE BEEN MET

       15.     Pursuant to 28 U.S.C. § 1446(a), Defendant is filing, with this Notice of Removal,

a copy of all process, pleadings, and orders it has received. Copies of all such papers are

attached as Exhibit B.

                                                 3
 USDC IN/ND case 2:20-cv-00192-PPS-JPK document 1 filed 05/08/20 page 4 of 6


          16.   The Defendant is the sole defendant identified in the Complaint, and therefore, all

defendants have joined in or have consented to the removal of this action. See 28 U.S.C.

§ 1446(b)(2)(A).

          17.   The United States District Court for the Northern District of Indiana is the

appropriate venue for this removed action under 28 U.S.C. §§ 1441(a) and 1446(a).

          18.   A copy of this Notice of Removal has been served upon the Plaintiff and has been

filed with the Lake Superior Court to effect removal of this action to the United States District

Court for the Northern District Indiana, pursuant to 28 U.S.C. § 1446(d).

          19.   Jurisdiction over the subject matter of this case is conferred by 28 U.S.C.

§§ 1332(a)(1) and removal is proper pursuant to 28 U.S.C. § 1441.

          20.   This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure, as required by 28 U.S.C. §1446(a).

          21.   In submitting this Notice of Removal, the Defendant reserves all defenses to this

action.




                                                 4
 USDC IN/ND case 2:20-cv-00192-PPS-JPK document 1 filed 05/08/20 page 5 of 6


       WHEREFORE, having established all the requirements for removal under 28 U.S.C.

§§ 1441 and 1446, including all jurisdictional requirements established by 28 U.S.C. § 1332, the

Defendant hereby removes this case to the United States District Court for the Northern District

of Indiana.

                                                   The Defendant,

                                                   HISCOX INSURANCE COMPANY INC.,
                                                   By its attorneys,


                                                   /s/ Trevor W. Wells
                                                   Trevor W. Wells (#31156-64)
                                                   REMINGER CO., L.P.A.
                                                   One Professional Center, Suite 202
                                                   2100 North Main Street
                                                   Crown Point, IN 46307
                                                   (219) 663-3011
                                                   (219) 663-1049 (fax)
                                                   twells@reminger.com

                                                   Scarlett M. Rajbanshi, pro hac vice
                                                   forthcoming
                                                   Christopher J. Yagoobian, pro hac vice
                                                   forthcoming
                                                   PEABODY & ARNOLD LLP
                                                   600 Atlantic Avenue
                                                   Boston, MA 02210
                                                   Tel: (617) 951-2100
                                                   srajbanshi@peabodyarnold.com
Dated: May 8, 2020                                 cyagoobian@peabodyarnold.com




                                               5
 USDC IN/ND case 2:20-cv-00192-PPS-JPK document 1 filed 05/08/20 page 6 of 6


                              CERTIFICATE OF SERVICE

       I, Trevor W. Wells, attorney for the defendant, HISCOX INSURANCE COMPANY
INC., hereby certify that on May 8, 2020, I served a copy of the foregoing via electronic mail
and First-Class U.S. Mail, postage-prepaid upon:


                                 Alexander Kutanovski, Esq.
                                  Kutanovski Law Offices
                                    1504 N. Main Street
                                 Crown Point, Indiana 46307
                                  Counsel for the Plaintiff



                                                  /s/ Trevor W. Wells
                                                  Trevor W. Wells (#31156-64)
                                                  REMINGER CO., L.P.A.
1751578_1
16298-206142




                                              6
